DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed March 1, 2022, has been entered.  Claims 12, 13, 15, 17, 18, 21, 25 and 26 are currently pending in the application.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 12, 13, 15, 17, 18, 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mutilangi et al. (US 2013/0251881).
Regarding claims 12, 17 and 25, Mutilangi et al. teach a method for making a beverage syrup comprising combining water, a sweetener and a solid dispersion [0040, 0042].  The solid dispersion comprises a solubilizing enhancer that is an organic acid, such as potassium sorbate [0017, 0019] and an additional stabilizing carrier that is a polysaccharide or oxygenated, hydrophilic salt of an inorganic or organic acid to provide a composition containing the solubilizing enhancer (e.g., potassium sorbate) and stabilizer [0024].
The solid dispersion of Mutilangi et al. is taught to include rebaudioside D.  However, given that the claims are to a method of preparing a beverage syrup, which includes mixing water, at least one ingredient that is a sweetener (e.g., rebaudioside D), and a sorbate solid dispersion, the order of mixing ingredients is not considered to provide a patentable distinction where both the claimed method and the method of Mutilangi et al. provide a beverage syrup comprising the same ingredients.  MPEP § 2144.04(IV)C.
Therefore, it would have been obvious to have prepared a beverage syrup as claimed, by mixing water, a sweetener (e.g., rebaudioside D), and the “sorbate solid dispersion” that comprises potassium sorbate and a stabilizing carrier as claimed, as the rebaudioside D mixtures of Mutilangi et al. comprising the sorbate and stabilizing carrier are specifically taught to be included in beverage syrups (e.g., claim 1).
Regarding the sorbate salt being dispersed in the stabilizing carrier, Mutilangi teaches the solubilizing enhancer (i.e., sorbate salt) and stabilizer are added to a solution (e.g., claim 1) and then spray dried to form a solid [0024], which is the same manner of making the claimed “solid sorbate dispersion” disclosed in the instant specification.  Therefore, the sorbate salt is considered to be dispersed in the solid carrier as claimed.  
Regarding the ratios of stabilizing carrier and sorbate salt as set forth in claims 12, 17 and 25, Mutilangi teaches the sorbate salt: reb D in the range of 1:1 to 20:1, for example [0018], and the stabilizing carrier: reb D at 0.01:1 to 5:1 [0023].  Therefore, the ratio of sorbate salt:stabilizing carrier is considered to overlap or encompass and thereby render obvious the claimed ranges.  For example, both the sorbate salt:reb D and stabilizing carrier:reb D can be 2:1 according to the teachings of Mutilangi, providing a sorbate salt: stabilizing carrier ratio of 1:1.    
Regarding claim 13, Mutilangi et al. teach potassium sorbate as a salt of an organic acid according to their invention [0019]. 
Regarding claim 15, Mutilangi teach “stabilizing carriers” including gum arabic, pectin, carrageenan, ghatti gum, starch, alginate, cellulose, modified starch, carboxyl methyl cellulose (CMC).  The presence of these stabilizers is reported to improve spray-drying efficiency [0023].  Maltodextrin is also taught to be included as a solubilizing enhancer [0021].  Therefore, to have provided the “sorbate solid dispersion” comprising any one or more of these “stabilizing carriers” is also considered to be obvious over the teachings of Mutilangi et al. where these stabilizers are taught to be combined with a 
Regarding claim 18, Mutilangi et al. do not teach the amount of sorbate in the sorbate solid dispersion.  However, based on the teachings of the ratios of sorbate:reb D and stabilizing carrier:reb D it would have been obvious to have provided, for example, the composition with 1:1 sorbate:stabilizing carrier, which would in turn have provided the composition comprising 50% sorbate, falling within the claimed range. Therefore, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Regarding claim 21, Mutilangi et al. do not specifically teach the amount of sorbate in the beverage syrup.  However, where they teach, for example, a ratio of reb D to potassium sorbate of 1:1 [0018], and teach that the reb D is included in the beverage syrup in an amount ranging from 1200 ppm to 5000 ppm [0025], this provides an amount of sorbate in the beverage syrup ranging from about 1200 ppm to 5,000 ppm, overlapping and thereby rendering obvious the claimed range.  Further, where Mutilangi et al. teach that potassium sorbate, in addition to enhancing the solubility, also acts as a preservative [0022], one of ordinary skill would have been able to have determined the amount of sorbate to include in the beverage syrup through no more 
Regarding claim 26, Mutilangi et al. teach a method for making a beverage syrup comprising combining water, a sweetener and a solid dispersion [0040, 0042].  The solid dispersion comprises a solubilizing enhancer that is an organic acid, such as potassium sorbate [0017, 0019] and an additional stabilizing carrier that is a polysaccharide or oxygenated, hydrophilic salt of an inorganic or organic acid to provide a composition containing the solubilizing enhancer (e.g., potassium sorbate) and stabilizer [0024].
The solid dispersion of Mutilangi et al. is taught to include rebaudioside D.  However, given that the claims are to a method of preparing a beverage syrup, which includes mixing water, at least one ingredient that is a sweetener (e.g., rebaudioside D), and a sorbate solid dispersion, the order of mixing ingredients is not considered to provide a patentable distinction where both the claimed method and the method of Mutilangi et al. provide a beverage syrup comprising the same ingredients.  MPEP § 2144.04(IV)C.
Therefore, it would have been obvious to have prepared a beverage syrup as claimed, by mixing water, a sweetener (e.g., rebaudioside D), and the “sorbate solid dispersion” that consists of potassium sorbate and a stabilizing carrier as claimed, as the rebaudioside D mixtures of Mutilangi et al. comprising the sorbate and stabilizing carrier are specifically taught to be included in beverage syrups (e.g., claim 1).
Regarding the sorbate salt being dispersed in the stabilizing carrier, Mutilangi teaches the solubilizing enhancer (i.e., sorbate salt) and stabilizer are added to a 
Regarding the ratios of stabilizing carrier and sorbate salt, Mutilangi teaches the sorbate salt: reb D in the range of 1:1 to 20:1, for example [0018], and the stabilizing carrier: reb D at 0.01:1 to 5:1 [0023].  Therefore, the ratio of sorbate salt:stabilizing carrier is considered to overlap or encompass and thereby render obvious the claimed ranges.  For example, both the sorbate salt:reb D and stabilizing carrier:reb D can be 2:1 according to the teachings of Mutilangi, providing a sorbate salt: stabilizing carrier ratio of 1:1, which falls in the middle of the claimed range.

Response to Arguments

Applicant's arguments filed March 1, 2022, have been fully considered but they are not persuasive.
Applicant again argues that by excluding rebaudioside D from the “sorbate solid dispersion”, the instant claims are no longer obvious over the teachings of Mutilangi et al. (Remarks, pp. 4-5).
This argument is not persuasive.  All claims continue to be rejected over the teachings of Mutilangi.  It remains that Mutilangi teaches a solid dispersion comprising both potassium sorbate as a “solubilizing enhancer” and a stabilizing carrier that is a component as claimed.  Where the claims are to a method of making a beverage syrup, 
Applicant has provided no convincing arguments or evidence that the exclusion of the rebaudioside D from the solid sorbate dispersion provides an unexpected result in the process of preparing the beverage syrup, in particular where the beverage syrup comprises a sweetener and the method of making the beverage syrup “comprises” combining the claimed ingredients.  Therefore, it continues to be considered obvious to have prepared a beverage syrup comprising water, a sweetener or flavorant, and a sorbate solid dispersion as claimed based on the teachings of Mutilangi.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791